Citation Nr: 0513636	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-00 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to burial benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to January 1943, and from July 1945 to May 
1946.  He was a prisoner-of-war from May 1942 to January 
1943.  He died in August 2002; the appellant in this case is 
the widow of the veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In May 2003 the appellant filed 
a notice of disagreement as to the denial of service 
connection for the cause of the veteran's death, a statement 
of the case was issued in October 2003, and a substantive 
appeal was received in December 2003.

In October 2002, the appellant filed an application for 
dependency and indemnity compensation, death pension, and 
accrued benefits.  The January 2003 rating decision only 
addressed entitlement to service connection for the cause of 
the veteran's death and entitlement to accrued benefits.  The 
appellant's claim for death pension benefits is referred to 
the RO for initial consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In light of the VCAA, the Board has determined 
that further evidentiary development is necessary.

In January 2003, prior to the issuance by the RO of the 
January 2003 rating decision, the appellant submitted several 
authorization and consent forms to release information to VA, 
identifying several medical providers.  The appellant 
indicated that the veteran sought treatment at Iloilo Doctors 
Hospital in March 1999 and August 2002, Iloilo Provincial 
Hospital in November 2001, Western Visayas Medical Center in 
May 2000, and Veterans Federation of the Philippines 
Outpatient Center in March 1998.  The record includes an x-
ray examination dated in March 1998 from Veterans Federation 
of the Philippines Outpatient Center and a May 2000 Medical 
Certificate from Western Visayas Medical Center, it does not 
appear that requests for all records have been made to the 
facilities identified by the appellant.  The RO should obtain 
the veteran's treatment records from these identified medical 
providers.  

The January 2003 rating decision also denied entitlement to 
accrued benefits.  In December 2002, the RO denied 
entitlement to burial benefits.  In the appellant's December 
2003 substantive appeal, she noted disagreement with the 
denial of entitlement to accrued benefits and burial 
benefits.  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with regard to 
these issues.  38 C.F.R. § 19.26.  Although the Board in the 
past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that the proper course of 
action is to remand the matter to the RO.  Manlincon v. West, 
12, Vet.App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With regard to the issues of 
entitlement to accrued benefits and 
burial benefits, the RO should take 
appropriate action pursuant to 38 
C.F.R. § 19.26 in response to the 
December 2003 notice of disagreement, 
including issuance of an appropriate 
statement of the case so the appellant 
may have the opportunity to complete 
the appeal by filing a timely 
substantive appeal. 

2.  The RO should take appropriate action 
to request all of the veteran's pertinent 
private treatment records from Iloilo 
Doctors Hospital, Iloilo Provincial 
Hospital, Western Visayas Medical Center, 
and Veterans Federation of the 
Philippines Outpatient Center.

3.  The RO should then readjudicate the 
appellant's claim.  If the 
determination of this claim remains 
unfavorable to the appellant, the RO 
must issue a supplemental statement of 
the case and allow a period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




